Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim Rejections for Statutory Double Patenting
Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10744156.  This is a statutory double patenting rejection.
Double Patenting Claims Analysis Tables
In the tables below, underlined recitals to not appear in the other claim of the same table.  None of the claim limitations in the claims under consideration in this analysis is a so-called “negative limitations.”  Therefore, any claim in the tables below having no underlined phrases is necessarily broader than the companion claim in the same table having at least one underlined limitation. 

[this space to the end of this page is blank]


Claim of Pat. No. 10744156
Pending Claim 
1. A method for maintaining physiological levels of thiosulfate in a subject undergoing hemodialysis; preventing myocardial infarction in a subject undergoing dialysis; preventing sudden cardiac death in a subject undergoing dialysis; preventing stroke in a subject undergoing dialysis; preventing cardiovascular disease that is characterized by tissue ischemia in a subject undergoing dialysis; preventing high blood pressure in a subject undergoing dialysis; preventing pulmonary hypertension in a subject undergoing dialysis; preventing renal hypertension in a subject undergoing dialysis; or preventing atherosclerosis in a subject undergoing dialysis, comprising intradialytically contacting said subject's blood with a dialyzer membrane that is also in contact with a thiosulfate-spiked dialysate, wherein an aqueous solution comprising sodium thiosulfate is added to an unspiked dialysate as the unspiked dialysate flows from a dialysis machine to a dialyzer membrane, wherein said unspiked dialysate comprises a mixture of water, an acid concentrate solution, and a bicarbonate concentrate solution, and wherein said thiosulfate-spiked dialysate has a pH greater than about 7.0, and wherein the concentration of thiosulfate in said thiosulfate-spiked dialysate is no more than about 10 micromolar.

1. A method for maintaining physiological levels of thiosulfate in a subject undergoing hemodialysis; preventing myocardial infarction in a subject undergoing dialysis; preventing sudden cardiac death in a subject undergoing dialysis; preventing stroke in a subject undergoing dialysis; preventing cardiovascular disease that is characterized by tissue ischemia in a subject undergoing dialysis; preventing high blood pressure in a subject undergoing dialysis; preventing pulmonary hypertension in a subject undergoing dialysis; preventing renal hypertension in a subject undergoing dialysis; or preventing atherosclerosis in a subject undergoing dialysis, comprising intradialytically contacting said subject’s blood with a dialyzer membrane that is also in contact with a thiosulfate-spiked dialysate, wherein an aqueous solution comprising sodium thiosulfate is added to an unspiked dialysate as the unspiked dialysate flows from a dialysis machine to a dialyzer membrane, wherein said unspiked dialysate comprises a mixture of water, an acid concentrate solution, and a bicarbonate concentrate solution, and wherein said thiosulfate-spiked dialysate has a pH greater than about 7.0.





Claim of Pat. No. 11116790
Pending Claim 
1. A method for maintaining physiological levels of thiosulfate in a subject undergoing hemodialysis; preventing myocardial infarction in a subject undergoing dialysis; preventing sudden cardiac death in a subject undergoing dialysis; preventing stroke in a subject undergoing dialysis; preventing cardiovascular disease that is characterized by tissue ischemia in a subject undergoing dialysis; preventing high blood pressure in a subject undergoing dialysis; preventing pulmonary hypertension in a subject undergoing dialysis; preventing renal hypertension in a subject undergoing dialysis; or preventing atherosclerosis in a subject undergoing dialysis, comprising intradialytically contacting said subject's blood with a dialyzer membrane that is also in contact with a thiosulfate-spiked dialysate, wherein an aqueous solution comprising sodium thiosulfate is added to an unspiked dialysate as the unspiked dialysate flows from a dialysis machine to a dialyzer membrane, wherein said unspiked dialysate comprises a mixture of water, an acid concentrate solution, and a bicarbonate concentrate solution, and wherein said thiosulfate-spiked dialysate has a pH greater than about 7.0, wherein the concentration of thiosulfate in said thiosulfate-spiked dialysate is no more than about 10 micromolar, and further comprising administering to said subject one or more of copper, fluoride, iodine, iron, manganese, magnesium, nitrite, phosphorus, selenium, and zinc.

1. A method for maintaining physiological levels of thiosulfate in a subject undergoing hemodialysis; preventing myocardial infarction in a subject undergoing dialysis; preventing sudden cardiac death in a subject undergoing dialysis; preventing stroke in a subject undergoing dialysis; preventing cardiovascular disease that is characterized by tissue ischemia in a subject undergoing dialysis; preventing high blood pressure in a subject undergoing dialysis; preventing pulmonary hypertension in a subject undergoing dialysis; preventing renal hypertension in a subject undergoing dialysis; or preventing atherosclerosis in a subject undergoing dialysis, comprising intradialytically contacting said subject’s blood with a dialyzer membrane that is also in contact with a thiosulfate-spiked dialysate, wherein an aqueous solution comprising sodium thiosulfate is added to an unspiked dialysate as the unspiked dialysate flows from a dialysis machine to a dialyzer membrane, wherein said unspiked dialysate comprises a mixture of water, an acid concentrate solution, and a bicarbonate concentrate solution, and wherein said thiosulfate-spiked dialysate has a pH greater than about 7.0.




Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections for Obviousness-type Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 1 – 18  of U.S. Patent No. 10744156.  Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 encompasses each of patented claims 1 – 18.  See the table at page 4.  No limitation of pending claim 1 is not also limiting the broadest claim of the ‘156 patent, i.e., patented claim 1.  Patented claim 1 of ‘156 recites at least one limitation that is not limiting of pending claim 1, so patent claim 1 is narrower than pending claim 1.  Accordingly, pending claim 1 is broader than patent claim 1. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over any one of claims 1 –  28 of U.S. Patent No. 11116790.  Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 encompasses each of patented claims 1 – 28.  See the table at page 5.  No limitation of pending claim 1 is not also limiting the broadest claim of the ‘790 patent, i.e., patented claim 1.  Patented claim 1 of ‘790 recites at least one limitation that is not limiting of pending claim 1, so patent claim 1 is narrower than pending claim 1.  Accordingly, pending claim 1 is broader than patent claim 1.

	Claims 1-4, 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0312309 to Shetty in view of Ivankovich and USP 7862530 to Callan.
	Shetty describes adding sodium thiosulfate into fully reconstituted liquid dialysate:
	
    PNG
    media_image1.png
    567
    695
    media_image1.png
    Greyscale

Shetty [0072] teaches that conventional dialysate comprises water, acid, and
bicarbonate. Shetty teaches adding an effective amount, i.e., 20 — 130 mg/dl (~1.26 – 8.22 mmolar).  This thiosulfate concentration1 range is over 10 times stronger than the
concentration range claimed, i.e., 1260 umolar /100 umolar ~= 12.6).

	At [0020], Shetty describes adding sodium thiosulfate to conventional dialysate
concentrates.
    PNG
    media_image2.png
    147
    576
    media_image2.png
    Greyscale

	Ivankovich discloses that normal thiosulfate concentrations are about 1.13 mg/dl in plasma. Given that the molecular weight of thiosulfate is about 112, this plasma concentration is about 100 umolar.2 Ivankovich also discloses that “continuous thiosulfate infusion” may be required during sodium nitroprusside administration.
	It would have been obvious to have practiced the Shetty process at a lower
thiosulfate concentration, namely, employing a dialysate comprising 1.13 mg/dl,
approximately 100 μmolar, the physiological level of thiosulfate in blood, during
hemodialysis to mitigate the transport (loss) of thiosulfate across the dialysis membrane
from the blood to the dialysate given Ivankovich’s recognition that a “continuous
thiosulfate infusion” using a 100 umolar thiosulfate infusion fluid may be required during
sodium nitroprusside administration.
	Accordingly, Shetty describes intradialytically contacting the blood of a subject
undergoing hemodialysis with a dialyzer membrane that is also in contact with
thiosulfate-spiked dialysate. An aqueous solution comprising sodium thiosulfate is
added to unspiked dialysate as the unspiked dialysate flows from a dialysis machine to
the dialyzer membrane. The unspiked dialysate comprises a mixture of water, acid,
bicarbonate. 
	It would have been obvious to have adjusted the pH of the dialysate to
physiological pH, or about 7.4, as suggested by USP 7862530 to Callan:



    PNG
    media_image4.png
    268
    606
    media_image4.png
    Greyscale


	Per claims 2-4,6-19, insofar as Shetty identified the concentration of sodium
thiosulfate as a result-effective process variable, it would have been obvious to have
optimized the sodium sulfate concentration through routine experimentation.
	Per claim 10, it would have been obvious to have used conventional known
means for adding the thiosulfate solution to the conventional dialysate concentrate, e.g.,
using tubing and a pump. Per claim 11, the pump rate would have been selected to
effect the desired final concentration given the thiosulfate solution concentration and the
dialysate feed rate.

Objection to Specification
	Objection is made to the specification for not reflecting the updated status of the parent and grandparent applications, both now patented.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant stated on 11/11/2019 that “the molecular weight of thiosulfate is 158.11 g/mol” (at p2). The examiner and a person having ordinary skill in the art would have construed the statement as, “the molecular weight of sodium thiosulfate is 158.11 g/mol.”
        2
        
    PNG
    media_image3.png
    28
    561
    media_image3.png
    Greyscale